Election/Restrictions
Applicant’s elected Species A (drawn to Fig. 5) in the reply filed on 12/29/2021 without traverse. 
Claim 1 and its dependents, however, are drawn to an invention which is independent and distinct from the elected Species A. Specifically, all of the claims require “the plurality of micro LED chips are sequentially detached from the first adhesive layer to be sequentially attached to the circuit board,” as recited in claim 1, which does not appear to be shown or disclosed in association with Fig. 5. Rather, Fig. 5 show the light to heat conversion layer comprising a pattern and the micro LEDs are selectively—and concurrently—irradiated by the pattern. It is additionally noted that while dependent claims 12 and 13, drawn to Figs. 5 (Species A) and 7 (Species B) respectively, no claims drawn to Fig. 4 were originally presented. Thus, all currently presented claims are subject to being withdrawn from further consideration pursuant to 37 CFR 1.142(b).
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a TIME PERIOD of TWO (2) MONTHS or SIXTY (60) DAYS, whichever is longer, from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE.

/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        5/19/2022